NO. 07-03-0058-CR

                                   IN THE COURT OF APPEALS

                           FOR THE SEVENTH DISTRICT OF TEXAS

                                             AT AMARILLO

                                                 PANEL E

                                     FEBRUARY 13, 2003
                               ______________________________

                                     TRACY SCOGIN FRENCH,

                                                                   Appellant

                                                      v.

                                       THE STATE OF TEXAS,

                                                    Appellee
                            _________________________________

                  FROM THE 411TH DISTRICT COURT OF POLK COUNTY;

                    NO. 16457; HON. ROBERT HILL TRAPP, PRESIDING
                           _______________________________

                ORDER ON APPELLANT’S MOTION TO DISMISS APPEAL

                              _______________________________

Before QUINN and REAVIS, JJ., and BOYD, S.J.1

        Tracy Scogin French, appellant, has moved to dismiss the appeal pursuant to Rule

42.2 of the Texas Rules of Appellate Procedure. Without passing on the merits of the

case, we grant the motion pursuant to Texas Rule of Appellate Procedure 42.1(a)(2) and




        1
        John T. Boyd, Chief Justice (Re t.), Seventh C ourt of Appeals, sitting by assignment. Tex. Gov’t Code
Ann. §75.00 2(a)(1) (V erno n Su pp. 2002 ).
dismiss the appeal. Having dismissed the appeal at appellant’s personal request, no

motion for rehearing will be entertained, and our mandate will issue forthwith.



                                                Brian Quinn
                                                  Justice


Do not publish.




                                            2